Citation Nr: 0103654	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  96-35 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for service-
connected recurrent dislocation of the right (major) shoulder 
with marked degenerative and post-operative changes, and 
atrophy, intrinsic muscles (deltoid) of the right shoulder 
girdle, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from June 1979 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
New Orleans, Louisiana.  That decision granted an increased 
evaluation of 30 percent for the service-connected right 
shoulder disorder.  In October 1996, the RO assigned an 
increased disability rating of 40 percent for this 
disability.

A video-conference hearing was held in May 1998 before the 
undersigned, who is the Board member designated by the 
Chairman to conduct that hearing.  38 U.S.C.A. § 7107(c) 
(West Supp. 2000).  A transcript of the hearing is of record.

After that hearing, in July 1998 the Board remanded the claim 
for the purpose of obtaining additional information.  The 
Board also referred to the issue of entitlement to service 
connection for a mental disorder claimed secondary to the 
right shoulder condition for the issuance of a statement of 
the case so the veteran would have an opportunity to perfect 
an appeal of that issue.  The RO issued a statement of the 
case on March 23, 2000.  The veteran did not file a 
substantive appeal following issuance of that SOC, and that 
issue is not before the Board.

The claim for increased rating is now before the Board for 
review.



FINDINGS OF FACT

1.  The veteran failed to report for VA physical examinations 
scheduled on September 18, 1998 (two examinations); February 
20, 1999; July 29, 1999; October 1, 7, and 13 (four 
examinations); and February 2 and 3, 2000 (three 
examinations) to evaluate his right shoulder disability.  The 
veteran notified the RO that he did not received notice of 
the examination scheduled February 20, 1999.

2.  Notices of all examinations except that of February 20, 
1999, were mailed to the veteran's correct address of record, 
and the appellant did not notify VA of his inability to 
report for the other scheduled examinations or provide good 
cause for failure to report.


CONCLUSIONS OF LAW

Because the veteran failed without good cause to report for 
numerous VA examinations necessary to determine his 
entitlement to an increased evaluation for a right shoulder 
disability, the claim for increased evaluation must be denied 
by law.  38 C.F.R. § 3.655(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In July 1998, the Board remanded the claim for the purpose of 
obtaining private medical records showing treatment for the 
right shoulder disability.  The RO was also instructed to 
schedule the veteran for a series of medical examinations in 
order to determine the extent of his shoulder disability.  

The RO, in August 1998, sent the veteran a letter notifying 
him that he was being scheduled for a medical exam.  The 
letter was sent to the veteran's then-current mailing 
address, and it was not returned to the RO as undeliverable.  
In the RO's letter, the veteran was told that the scheduled 
examination was important in making a decision on the claim.  
Moreover, the RO told the veteran that:

If you fail to report for the examination 
without good cause, your claim may be 
denied.

The veteran was scheduled for three exams on September 18, 
1998.  The exams were joints, scars, and neurology.  The 
veteran reported for the neurology examination, and x-rays 
were taken.  The veteran did not, however, report for the 
joints or scars examinations.  

The RO requested the veteran's VA outpatient treatment 
records and received mental health counseling records dated 
in September and October 1998.

The RO sent the veteran a letter asking him for the names and 
addresses of those who had treated him for his shoulder 
disability and that he provide releases for the treatment 
records.  In October 1998, the RO received a letter from C. 
A. Guillotte, M. Div., LPC, dealing with the veteran's 
referral for mental health counseling.  Mr. Guillotte did not 
provide any treatment for a right shoulder disability.  The 
veteran provided a list of those who had treated him for his 
shoulder and anxiety and stress in November 1998.  In 
addition to Mr. Guillotte, he listed a doctor at the VA 
medical center and Dr. Charles W. Krieger Jr.  He provided 
releases for the treatment records, and the RO forwarded the 
releases with requests for the medical treatment records to 
the care providers.  The RO also notified the veteran that it 
had requested the treatment records.

On February 2, 1999, the RO received a letter from the 
veteran stating that the veteran had moved.  The veteran's 
new mailing address was given and the veteran requested that 
the address be changed in the appropriate files.  

In February 1999, the RO received treatment records dated 
from October 1995 to March 1998 from Dr. Krieger.  On August 
19, 1997, the veteran underwent a right shoulder fusion for 
degenerative joint disease of the right shoulder.  X-rays 
prior to the surgery showed total degeneration of the right 
shoulder joint.  By October 20, 1997, the veteran was advised 
to start exercising with three-pound dumbbells.  In November 
1997, Dr. Krieger noted the veteran was to stop using the 
brace.  In January 1998, he continued to do well, and his 
shoulder was getting better all the time with use.  In March 
1998, he was reported to be doing well, but concerned about 
atrophy of his shoulder.  He was to be scheduled to return in 
a year to see about removal of the hardware, which was 
bothering him.

The RO then sent the veteran a Supplemental Statement of the 
Case (SSOC), dated March 16, 1999.  The SSOC was sent to the 
veteran's former address; however, it was not returned to the 
RO as undeliverable.  The SSOC notified the veteran that his 
claim for an increased evaluation for a right shoulder 
disability had been denied.  When explaining its reason for 
the denial, the RO noted in the "Adjudicative Actions" 
portion of the SSOC that the veteran had failed to report for 
a VA examination scheduled at the New Orleans VA Medical 
Center on September 18, 1998.  Moreover, in the "Reasons and 
Bases" portion of the SSOC, the RO wrote:

The claimant failed to report for a VA 
joints and scar examinations scheduled at 
New Orleans LA VA Medical Center on 9-18-
98 [and 11-16-98].  Evidence expected 
from this examination which might have 
been material to the outcome of this 
claim could not be considered.

The RO then received in March 1999 a letter from the veteran 
stating that he had not received notification of an 
examination scheduled for February 20, 1999.  He stated that 
the "most likely" reason for his lack of notification of 
the exam was the fact that he had moved.  He gave his new 
address and asked that another examination be scheduled.  

A joints examination was scheduled on July 29, 1999.  The 
veteran failed to report for the joints exam.

In September 1999, the VA medical center  sent the veteran a 
letter notifying him that he had been scheduled for 
examinations and tests on September 24, October 1, October 7, 
and October 13, 1999.  The letter was sent to the veteran's 
correct address and it was not returned as undeliverable.  
The veteran did not report to any of the examinations.  The 
claims folder does not contain any memorandums or letters 
from the veteran explaining why he was unable to make any of 
the exams.  

The RO then sent the veteran an SSOC in November 1999 
informing him that his request for an increased evaluation 
for his right shoulder disability had been denied.  In 
denying the increased rating, once again the RO informed the 
veteran that his claim had been denied, in part due to the 
fact that he failed to report to the exams.

On January 10, 2000, the RO sent a letter to the veteran 
informing him that another medical examination was being 
scheduled in conjunction with his appeal.  The letter was 
sent to the veteran's home address and it was not returned to 
the RO as undeliverable.  In that letter, the RO specifically 
told the veteran that if the veteran failed to report for the 
examination without good cause his claim might be denied.

On January 18, 2000, another letter was sent to the veteran.  
This letter informed him that he would be having examinations 
on February 1, 2, and 3, at the New Orleans VA Medical 
Center.  The letter told the veteran the times of the 
examination and it also stated:

	. . . Failure to report for 
diagnostic testing will result in 
cancellation of your examination request.  
This may adversely affect the benefits 
now being received and/or potential 
benefits in the future.

The January 10th and 18th letters were both sent to the 
veteran's home of record and there is no indication in the 
claims folder that these letters were not received by the 
veteran.

The veteran did not report for any of the scheduled 
examinations.  The claims folder does not contain any 
messages, memorandums, or letters from the veteran informing 
the VA Medical Center or the RO that he was unable to attend 
the examinations or explaining why he missed the scheduled 
appointments.

In March 2000, the RO sent the veteran an SSOC.  A reason 
given for the denial was the fact that the veteran failed to 
report for the scheduled examinations.  The veteran was also 
given the text of 38 C.F.R. § 3.655 - Failure to Report for 
Department of Veterans Affairs Examinations.  


II.  Analysis

The Board remanded this appeal, in part, because it lacked 
sufficient evidence to make an informed decision.  In doing 
so, the Board notified both the appellant and the RO that 
certain information and cooperation from the appellant were 
required in order to decide his appeal.  The Board's remand 
notified the appellant that his cooperation and assistance 
was required in order to obtain (1) his private medical 
treatment records from Dr. Charles W. Krieger, Jr., since 
1997; and (2) appropriate VA examinations.

The RO sent the appellant a letter asking him for the 
information and required releases for his medical treatment 
records.  The RO made arrangements for the VA medical center 
to schedule, and reschedule, appropriate examinations of the 
veteran.  The RO's letters to the appellant and the 
supplemental statements of the case went to the appellant's 
addresses of record, and the medical center had the 
appellant's addresses of record.

The veteran provided a release for Dr. Krieger's records, and 
they were associated with the file.  Some of them were 
duplicates of records previously obtained.  The last date of 
treatment shown was in March 1998.  As the records were 
provided in February 1999, it appears that all records up to 
that time were presented.

The RO demonstrated exceptional persistence in attempting to 
schedule the veteran for appropriate examinations.  When the 
veteran provided a new address, the RO rescheduled him for 
examinations.  There is only one indication that the veteran 
may not have received notification of one examination 
(February 1999), which was then rescheduled.  The veteran did 
not report for the rescheduled examinations in July, 
September and October 1999 or February 2000.

Under pertinent regulations,

(a)  General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

(b)  . . . When a claimant fails to 
report for an examination scheduled in 
conjunction with . . . a claim for 
increase, the claim shall be denied.

38 C.F.R. § 3.655 (2000).

The VA medical center had both of the appellant's correct 
addresses, and its records indicate that the appellant did 
not report for numerous scheduled examinations.  There is an 
indication that the veteran may not have received notice of 
the February 1999 examinations.  However, once he provided 
his new address, the examinations were rescheduled and then 
rescheduled again.  There is no indication that he did not 
receive notice of all of the other scheduled examinations 
that he missed.  

The correspondence of record shows two mailing addresses for 
the appellant.  Once the RO was notified of the change in 
address, the mailing address was changed.  Moreover, there is 
no indication from the claims folder that any mail that was 
sent to the first address was not forwarded to the second 
address.  That is, none of the notifications or letters came 
back to the VA as undeliverable.  

Additionally, the VAMC memoranda show both addresses.  The RO 
sent letters and SSOCs to the first address, and then after 
the change, the second address.  There is no indication in 
the claims file that any mail sent to the appellant at either 
address was returned as undeliverable.  There is no evidence 
or reason to conclude the appellant did not receive notice of 
all scheduled examinations, except those scheduled for 
February 1999.

The veteran was also notified of the consequences of failure 
to report for examination.  Repeatedly, in letters and in 
SSOCs, the RO informed the veteran that nonappearance might 
prejudice his claim.  Also, in the last SSOC sent to the 
veteran in March 2000, the RO specifically referenced 
38 C.F.R. § 3.655.  The appellant is not prejudiced by the 
Board's application of the regulation to his case.  
VAOPGCPREC 16-92; Bernard v. Brown, 4 Vet. App. 384, 389 
(1993).

The latest SSOC, as well as the SSOCs dated March 16, 1999, 
and November 1, 1999, respectfully, did note the appellant's 
failure to report for the required examinations.  The SSOC 
also shows that the RO adjudicated the claim on its merits 
notwithstanding that regulation provides for summary denial 
of a claim for an increased rating where the claimant without 
cause did not report for a necessary examination.  38 C.F.R. 
§ 3.655(b) (2000).  The regulation provides, "shall deny;" 
the language is not discretionary.  Thus, the appellant 
received consideration of his claim above and beyond that 
provided by regulation.

The evidence of record at the time of the Board's July 1998 
remand clearly showed the necessity of additional 
examinations to permit a reasoned adjudication of the 
appellant's entitlement to an increased rating for a service-
connected shoulder disability.  The examinations scheduled 
were necessary within the meaning of 38 C.F.R. § 3.655 
(2000).

Under section 3.655, denial of a claim for failure to report 
for a necessary VA examination is required if the failure to 
report is without good cause.  Id.  On only one occasion has 
the appellant communicated a possible cause of not showing up 
for an examination.  For the other scheduled examinations, 
the appellant has communicated no cause.  Silence about the 
cause of a failure to report is not a demonstration of good 
cause within the meaning of the regulation.  Neither the 
appellant nor his representative have cited any cause for the 
failure to report for repeated examinations.  Without even a 
plausible assertion that such cause existed, the Board is 
unable to conclude that good cause existed.

Finally, the examinations for which the appellant failed to 
report were to have produced a report from the examiner about 
the functional effect of the appellant's diagnosed medical 
condition.  Thus, his failure to report for the examination 
deprived VA of the opportunity to assist him in obtaining the 
benefits he sought based on medical evidence.

In sum, VA notified the appellant in an administratively 
regular manner of the time and place of scheduled 
examinations necessary to determine his entitlement to an 
increased rating for a right shoulder disability.  The 
appellant did not report for the examinations.  He did not 
provide evidence of good cause for not reporting.  The claim 
on appeal is not an original one for VA disability 
compensation.  Denial of the claim is not discretionary; it 
is required.  38 C.F.R. § 3.655(b) (2000).


ORDER

Entitlement to an increased disability rating for recurrent 
dislocation of the right (major) shoulder with marked 
degenerative and post-operative changes, and atrophy, 
intrinsic muscles (deltoid) of the right shoulder girdle, is 
denied.  



		
	J. SHERMAN ROBERTS 
	Member, Board of Veterans' Appeals

 

